DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4335779 C1 (Mercedes), in view of DE 10239393 A1 (Friedrichshafen) and US 2952999 A (Glover), and further in view of JP 06200951 A (Nakazono).
Regarding claim 1, Mercedes discloses a method for producing a shaft-hub connection for a connected motor vehicle shaft from a shaft component and a hub component (see Abstract), comprising the acts of: 
transferring the shaft component (1) and the hub component (2) from a non-joined state (Fig. 1) into a joined state (Fig. 3) in which the shaft component and the hub component form a frictional shaft-hub connection (see merged translation on file, page 2 line 1), 
wherein 
an end of the shaft component has a toothed region (A) having teeth (4) with a tooth height H (see annotated Figure 1 below) and the hub component has a mating toothed region which is hollow- cylindrical (opening in hub 2), at least in some sections or completely, when in the non-joined state and has a mating region internal diameter d (see annotated Figure 1 below), 
the transferring act includes pushing the hub component onto the shaft component in the longitudinal direction to produce the frictional shaft-hub connection and in the process geometrically reproducing the toothed region in the mating toothed region (see NOTE below), 
the hub component is pushed onto the shaft component (see Fig. 3),
a centering section having a diameter (see annotated Figure 1 below) that enters the hub section during the connection of the shaft (1) and hub (2), and 
the centering region diameter is smaller than the toothed region diameter of the shaft (see Fig. 1).
NOTE: See in the merged translation on file, page 3 lines 28-41, that the shaft teeth create an interference fit with the hub teeth. Further, the shaft teeth cut the undersized hub gaps, and therefore geometrically reproduces the toothed region of the shaft within the hub.
Mercedes does not expressly disclose arranging a supporting ring radially to an outer side of the hub component in a hub mating toothed region such that the supporting ring overlaps the mating region completely or partly in a longitudinal direction; and 
after arranging the supporting ring on the hub component, transferring the shaft component and the hub component from a non-joined state into a joined state,
the hub component is pushed onto the shaft component, the mating toothed region passes over a cylindrical centering region of the shaft component having no toothing, the cylindrical centering region having an outer centering diameter D before coming into contact with the toothed region, 
the outer centering region diameter D is at most 0.2 mm and at least 0.005 mmPage 2 of 10Application No. 17/045,056 Attorney Docket No. 080437.PD625USsmaller than the mating region internal diameter d, 
the centering region has a longitudinal extent L in the longitudinal direction which is greater than 1 mm, and 
the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction during the reproducing of the toothed region in the mating toothed region.
However, Friedrichshafen teaches a cylindrical centering region (6) of the shaft component having no toothing (see Fig. 2), the cylindrical centering region having a sloped leading edge (see annotated Figure 2 below), the cylindrical centering region having an outer centering diameter D (d1) before coming into contact with the toothed region (5), and further that the outer centering diameter (d1) is less than the toothed region diameter of the shaft (d2), in order to initially align the shaft and hub until the toothed region of the shaft comes into contact with the hub (see attached translation, paragraph [0017] lines 2-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft hub connection of Mercedes, with Friedrichshafen, such that it comprises a cylindrical centering region of the shaft component having no toothing, the cylindrical centering region having a sloped leading edge, the cylindrical centering region having an outer centering diameter D before coming into contact with the toothed region, and further that the outer centering diameter D is less than the toothed region diameter of the shaft, in order to initially align the shaft and hub until the toothed region of the shaft comes into contact with the hub (see attached translation of Friedrichshafen, paragraph [0017] lines 2-4).
The combination of Mercedes and Friedrichshafen still fails to teach arranging a supporting ring radially to an outer side of the hub component in a hub mating toothed region such that the supporting ring overlaps the mating region completely or partly in a longitudinal direction; and 
after arranging the supporting ring on the hub component, transferring the shaft component and the hub component from a non-joined state into a joined state,
the outer centering region diameter D is at most 0.2 mm and at least 0.005 mmPage 2 of 10Application No. 17/045,056Attorney Docket No. 080437.PD625US smaller than the mating region internal diameter d, 
the centering region has a longitudinal extent L in the longitudinal direction which is greater than 1 mm, and 
a supporting ring is arranged radially to an outer side of the hub component in the mating toothed region such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction during the reproducing of the toothed region in the mating toothed region.
Mercedes teaches the mating region internal diameter is larger than the toothed shaft region diameter (see merged translation on file of Mercedes, page 3 lines 34-37), and Friedrichshafen teaches the outer centering region diameter is smaller than the toothed shaft region diameter (see Fig. 2 of Friedrichshafen), and further that the centering region has a longitudinal extent L (A), therefore the combination teaches centering region diameter that is smaller than the mating region internal diameter, and further that the centering region has a longitudinal extent. 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the distance between the outer centering region diameter D and the mating region internal diameter d, as well as the centering region longitudinal extent L) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes and Friedrichshafen, such that it comprises: 
the outer centering region diameter D is at most 0.2 mm and at least 0.005 mmPage 2 of 10Application No. 17/045,056Attorney Docket No. 080437.PD625US smaller than the mating region internal diameter d in order to provide a sturdy fit between the centering region of the shaft and the hub component, and further to have the teeth of Mercedes protrude past the centering region enough to interact with the hubs undersized grooves so that the teeth can cut the hub component and form the desired interference fit; and
the centering region has a longitudinal extent L in the longitudinal direction which is greater than 1 mm in order to provide a longitudinal extent with enough cylindrical surface area to sufficiently align the shaft within the hub before the toothed section of the shaft is inserted within the hub, which decreases stresses applied to the teeth of the shaft and hub.
Further, the combination of Mercedes and Friedrichshafen still fails to teach arranging a supporting ring radially to an outer side of the hub component in a hub mating toothed region such that the supporting ring overlaps the mating region completely or partly in a longitudinal direction; and 
after arranging the supporting ring on the hub component, transferring the shaft component and the hub component from a non-joined state into a joined state,
a supporting ring is arranged radially to an outer side of the hub component in the mating toothed region such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction during the reproducing of the toothed region in the mating toothed region.
However, Glover teaches a splined shaft (28), within a splined hub (18), for creating a rigid torque transmitting connection between a drive shaft and a hub (see Column 1 lines 15-19 of Glover), and further teaches a supporting ring (32) arranged radially to an outer side of the hub component in the mating toothed region (30) such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction (see Fig. 2), in order to further secure the connection between the drive shaft and the hub while maintaining a rigid joint (see column 2 lines 30-33 of Glover). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes and Friedrichshafen, with Glover, such that it comprises a supporting ring that is arranged radially to an outer side of the hub component in the mating toothed region such that the supporting ring overlaps the mating toothed region completely or partly in the longitudinal direction, in order to further secure the connection between the drive shaft and the hub while maintaining a rigid joint (see column 2 lines 30-33 of Glover). 
The combination of Mercedes, Friedrichshafen, and Glover still fails to teach after arranging the supporting ring on the hub component, transferring the shaft component and the hub component from a non-joined state into a joined state, and
a supporting ring is arranged radially to an outer side of the hub component during the reproducing of the toothed region in the mating toothed region.
However, Nakazono teaches a hub shaft connection containing a reinforcing layer (10) arranged on the outside of the shaft (1) on the hub shaft connection (see Fig. 1), and further that the reinforcing layer can be an FRP layer or metal ring that is placed on the shaft previous to the press fit connection of a member (2) and the shaft (1), in order to prevent deformation of the pipe during press fitting (see attached merged translation of Nakazono, page 12 lines 29-32, and page 13 lines 6-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes, Friedrichshafen, and Glover, with Nakazono, such that it comprises a supporting ring arranged radially to an outer side of the hub component during the reproducing of the toothed region in the mating toothed region in order to prevent deformation of the pipe during the press fit connection.

    PNG
    media_image1.png
    498
    765
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    399
    433
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 2, The combination of Mercedes, Friedrichshafen, Glover, and Nakazono teaches the method for producing a connected motor vehicle shaft according to claim 1 (see rejection of claim 1 above) having a longitudinal extent L (6 of Friedrichshafen), but does not expressly teach as claimed that the longitudinal extent L is greater than or equal to 2 mm.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the length of the longitudinal extent L) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes, Friedrichshafen, Glover, and Nakazono, such that it comprises a longitudinal extent L that is greater than or equal to 2 mm in order to provide a longitudinal extent with enough cylindrical surface area to sufficiently align the shaft within the hub before the toothed section of the shaft is inserted within the hub, which decreases stresses applied to the teeth of the shaft and hub.
Regarding claim 3, The combination of Mercedes, Friedrichshafen, Glover, and Nakazono teaches the outer centering region (see annotated Figure 1 above of Mercedes) diameter D (see annotated Figure 1 above of Mercedes) is smaller than the mating region internal diameter d (see annotated Figure 1 above of Mercedes), but does not expressly teach as claimed wherein the outer centering region diameter D is at least 0.01 mm smaller than the mating region internal diameter d and the outer centering region diameter D is at most 0.1 mm smaller than the mating region internal diameter d.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the difference between D and d) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes, Friedrichshafen, Glover, and Nakazono, such that it comprises the outer centering region diameter D is at least 0.01 mm smaller than the mating region internal diameter d, and the outer centering region diameter D is at most 0.1 mm smaller than the mating region internal diameter d, in order to provide a sturdy fit between the centering region of the shaft and the hub component, and further to have the teeth of Mercedes protrude past the centering region enough to interact with the hub undersized grooves so that the teeth can cut the hub component and form the desired interference fit.
Regarding claim 4, The combination of Mercedes, Friedrichshafen, Glover, and Nakazono teaches a connected motor vehicle shaft (see Fig. 3 of Mercedes, and see merged translation on file, Description section page 2 lines 3-7 of Mercedes) produced by the method according to claim 3 (see rejection of claim 3 above).
Regarding claim 5, The combination of Mercedes, Friedrichshafen, Glover, and Nakazono teaches a tooth height H (see annotated Figure 1 above of Mercedes), and wherein the hub component (2 of Mercedes) in the region of the mating toothed region (B of Mercedes) has a toothing wall thickness (see annotated Figure 1 below of Mercedes), but does not expressly teach as claimed wherein the toothing wall thickness is of 20 times the tooth height H or less.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the tooth height in comparison to the wall thickness) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Mercedes, Friedrichshafen, Glover, and Nakazono such that it comprises a wall thickness of 20 times the tooth height H or less, in order to provide a wall thickness thick enough to withstand the torsional forces applied, without having a hub with a needlessly large wall thickness that causes unnecessary weight in the system.

    PNG
    media_image3.png
    308
    714
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.
Regarding claim 6, The combination of Mercedes, Friedrichshafen, Glover, and Nakazono teaches the toothed region (5 of Friedrichshafen) has a tooth foot diameter Df (see NOTE below) that is smaller than the centering Diameter D (d1 of Friedrichshafen).
NOTE: The tooth foot diameter df corresponds to d3 of Friedrichshafen, see attached translation paragraph [0014] of Friedrichshafen.
Regarding claim 7, The combination of Mercedes, Friedrichshafen, Glover, and Nakazono teaches the toothed region (5 of Friedrichshafen) has a tooth foot diameter Df (see NOTE below) that is smaller than the centering Diameter D (d1 of Friedrichshafen).
NOTE: The tooth foot diameter df corresponds to d3 of Friedrichshafen, see attached translation paragraph [0014] of Friedrichshafen.
Response to Amendment
The amendment filed 16 May 2022 has been entered. Claim 1 has been amended. Applicant’s amendments overcame the previously set forth claim objections in the Non-Final Office Action dated 26 April 2022. Claims 1-7 are currently pending and have been examined.


Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. Applicant’s arguments and remarks dated 16 May 2022 pages 5-7 recite:
“…therefore no combination of the cited references taught or suggested the amended claim requirements for "after arranging the supporting ring on the hub component, transferring the shaft component and the hub component from a non- joined state into a joined state," where "the supporting ring overlaps the mating toothed region ... during the reproducing of the toothed region in the mating toothed region…”.
“…The first cited portion of Nakazono at 12-29-32 in fact teaches away from the use of a slip-on reinforcing ring…Nor does this portion of Nakazono provide any teaching or suggestion of installing such a ring before the joining of the components…” and “Moreover, while Nakazono teaches increasing the diameter of the end of its FRP pipe, it also tells one of ordinary skill reading its disclosure that it is doing so for a non-strength- related reason…Thus, one of ordinary skill in the art looking to solve a problem during cutting of teeth during a joining operation would not have perceived anything in Nakazono with respect to providing structural support outside the end of its shaft…”.
“…In sum, one of ordinary skill in the art would not have perceived from Nakazono a teaching or suggestion of adding a ring to the outer surface of a shaft pipe, having learned Page 6 of 7Application No. 17/045,056Attorney Docket No. 080437.PD625USfrom Nakazono that: (i) the addition of a metal ring to the outside of a FRP tube would not be desirable, and (ii) Nakazono's approach to preventing damage to the FRP tube is the use of an inner protective sleeve which protects the FRP essentially the opposite of the present invention (i.e., teaching away from the present invention's essentially opposite approach of an external ring resisting outward FRP deformation)…”.
With regard to Applicant’s arguments and remarks, Examiner respectfully disagrees. Reasoning is provided as follows.
First, Examiner previously agreed to Applicant’s remarks dated 02 March 2022, which stated that “…The Glover reference teaches that its ring 32 is put into place after the stub shaft 28 is pressed into the drive tube…”. In view of Applicant’s arguments, remarks, and amendments, Examiner brought in the teaching reference Nakazono in order to teach a new supporting ring that is arranged radially to an outer side of the hub component in a mating toothed region. Fig. 1 and 3 of Nakazono clearly depicts a supporting ring (10) arranged radially to an outer side of the hub component in a mating toothed region. Further, page 12 of the merged translation of Nakazono teaches “…Reinforcing this portion with the reinforcing fibers has a great advantage in terms of weight reduction as compared with the case where a metal reinforcing tube is attached. The FRP reinforcing layer can be integrally formed with the FRP pipe. The reinforcing fibers used for reinforcement are preferably the abovementioned fibers, carbon fibers are preferred in terms of elastic modulus, and glass fibers are preferred in terms of cost. The winding angle of the reinforcing fiber is preferably ± 60 to 90 °. When wound at an angle smaller than ± 60 °, the expansion force of the FRP pipe cannot be suppressed when the coupling element is press-fitted, and the serration teeth are likely to be caught insufficiently…It is also possible to reinforce this part by using a metal reinforcing tube…”. This portion of the Nakazono disclosure makes clear that the reinforcement layer (10) is used to suppress the expansion force of the FRP pipe when the coupling element is press-fitted within, and further if reinforcing fiber is to be used, then the angle of winding is best to be ± 60 to 90 °, however It is also possible to reinforce this part by using a metal reinforcing tube. Therefore, by replacing the supporting ring of Glover, with the pre-placed supporting ring of Nakazono, the amended claim requirements are in fact taught. 
Second, Nakazono does teach placing the supporting ring (10) before the joining the components. Page 12 of the Nakazono merged translation teaches that the reinforcement layer is used to suppress expansion forces of the FRP pipe, and further that the reinforcement layer can be a metal tube. Therefore, Nakazono does teach placing the supporting ring on the components before joining, otherwise the reinforcement layer would not suppress FRP pipe expansion during press fitting if it was placed on the FRP pipe after press fitting. Applicant further states in the remarks that the reinforcement layer is not used for a strength related reason. Again, Examiner respectfully disagrees and points to page 12 of the Nakazono merged translation which teaches that the reinforcement layer suppresses expansion forces, therefore increasing the strength of the FRP pipe during press fitting.
Third, one having ordinary skill in the art would have perceived from Nakazono a teaching or suggestion of replacing the ring of Glover, with the supporting ring of Nakazono, as: 
the addition of a metal ring to the outside of an FRP pipe is known to be a strong reinforcement as taught on page 12 of the Nakazono merged translation, even if it weighs more than reinforcing fibers.
the supporting ring (10) taught by Nakazono is located on the outer surface of the FRP to help suppress expansion forces of the FRP pipe during press fitting of the components as taught on page 12 of the Nakazono merged translation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678